El Juez Asociado Sb. Figuebas,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribuna].
Aceptando en lo sustancial los fundamentos de hecho, aceptando los de derecho de la sentencia apelada; y además
Considerando: que la cuestión que se controvierte está limitada á la interpretación que debe darse á los artículos 9o. y 5°., respectivamente, de las Leyes de Presupuestos de 1888 á 1889 y 1890 á 1891.
Considerando: que su literal contexto dice así: “La explo-tación de las satinas naturales de Puerto Rico se declara libre de toda contribución, impuesto ó gravámen, así del Estado, como de los Municipios, por el término de diez años, que-dando obligada dicha industria á satisfacer al Esatdo única-mente, el impuesto del uno por ciento sobre el producto bruto”.
Considerando: que de la simple lectura de la anterior dis-posición se deduce que la exención sólo se refiere á las con-tribuciones, impuestos ó gravámenes sobre la explotación de la industria de las salinas naturales, pero en modo alguno puede referirse al pago del cánon que hoy cobra la Administra-ción por'Virtud del contrato celebrado con Don Alberto del Toro y cuya eficacia éste reconoció al aceptar sin protesta el pago del cánon según el título que se le expidió en 5 de Abril de 1900, es decir después de la vigencia de esa Ley de Presu-puestos de 1888 á 1889 que en su apoyo cita hoy el recurrente.
Considerando: que si hubiere alguha diida sobre esta interpretación vendría á desvanecerla por completo la Real Orden de 24 de Diciembre de 1888 recaída á consecuencia de una reclamación de un propietario de salinas de esta Isla y que siquiera como doctrina es aplicable al presente caso y que en lo pertinente dice así:
“Considerando: que el derecho de superficie es un cánon que se fija por el Estado á la ocupación de terrenos de su propiedad para establecimiento de una industria por particulares á quienes se otorga la concesión, sin que esto pueda confundirse con las contribuciones, *525impuestos ó gravámenes de que la ley exceptúa á las salinas natu-rales. ’ ’
Considerando: que dada esa interpretación auténtica de las Leyes de Presupuestos citadas, no cabe dudar de la justicia que asiste boy á la Administración para el cobro del cánon de superficie á que se refiere este litigio.
Considerando: que las costas de este recurso deben im-ponerse á la parte apelante.
Vistas las disposiciones legales citadas osa el fallo recu-rrido y las Leyes de Presupuestos de 1888 á 1889 y 1890 á 1891 y Peal Orden de 24 de Diciembre de 1888, cuyas resolu-ciones constan certificadas á los folios 47 — 48 y 83 vuelto, del expediente ó autos de la Corte de ese Distrito.
Fallamos: que debemos confirmar y confirmamos en todas sus partes la sentencia que en 11 de Agosto del año anterior dictó la Corte del Distrito de San Juan, quedando así sub-sistente la resolución reclamada de 27 de Marzo de 1900, con las costas de este recurso al apelante Don Alberto del Toro; comuniqúese con devolución de los autos y expedientes administrativos, á los efectos procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.